ORDER

PER CURIAM.
Eric Brown (“Brown”) appeals from the judgment of the motion court denying his Rule 24.035 motion for post-conviction relief without an evidentiary hearing. Brown entered a blind Alford plea to one count each of first degree assault of a law enforcement officer, armed criminal action, and resisting an arrest. On appeal, Brown argues the motion court clearly erred in denying his motion for post-conviction relief because he received ineffective assistance of plea counsel in that he pleaded guilty in reliance upon plea counsel’s representation that he would receive probation if he completed his GED and made arrangements to live outside of St. Louis before his plea.
We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the claims of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law applicable to this case would serve no jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for our decision. We affirm the judgment pursuant to Mo. R. Civ. P. 84.16(b)(2).